Citation Nr: 1235290	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to an increased rating for right knee instability, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for right knee painful motion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1957.  
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2007 decision continued a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011) for right knee instability.  The Board remanded the case to the RO in April 2011.  In June 2012, the RO assigned the Veteran an additional separate 10 percent rating for right knee painful motion under Diagnostic Code 5260-5003 (2011), effective from May 25, 2011, the date of a VA examination.  The additional rating then became part of the appeal and the Veteran's right knee ratings remain in controversy.  AB v. Brown, 6 Vet. App. 35 (1993).  In light of confusion created by rating descriptions used by the RO in its rating decisions, and to accurately describe the right knee disabilities at issue, the Board has recharacterized the right knee disability rating issues as shown on the cover page.  

The issue of service connection for left knee disability had been on appeal at the time of the Board's April 2011 remand, but the RO granted service connection for left knee disability in June 2012, and so that issue is no longer on appeal.  

The issues of service connection for low back, bilateral ankle, and bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pes planus was clinically noted on service enlistment examination.  

2.  The Veteran's bilateral pes planus did not undergo an increase in severity during service.  

3.  The Veteran is currently assigned the maximum 30 percent rating for right knee instability under Diagnostic Code 5257.  

4.  The Veteran does not have right knee ankylosis, dislocated semilunar cartilage, removed semilunar cartilage, or genu recurvatum.  

5.  Throughout the claim period, the Veteran has had right knee arthritis with painful motion, but he does not have right leg extension limited to 15 degrees, or right leg flexion limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).

2.  The criteria for a rating greater than 30 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a 10 percent for right knee limitation of motion prior to May 25, 2011 are met, but the criteria for a disability rating in excess of 10 percent for right knee limitation of motion either prior to or from May 25, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in April 2007.

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), was provided.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded him VA examinations for his right knee in July 2007 and May 2011; afforded him a VA examination for his pes planus in May 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The RO complied with the Board's April 2011 remand by examining the Veteran as indicated and readjudicating the claims.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

In making its determinations, the Board has considered all evidence of record, and has reviewed Virtual VA (VA's electronic data storage system), and finds that it contains no pertinent evidence at this time.   
	
      Service connection for pes planus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1111 indicate that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  The Board also notes that there is a General Counsel Opinion on the matter of rebutting the presumption of sound condition on service entrance.  See VAOPGCPREC 3-2003 (July 16, 2003).

Third degree bilateral asymptomatic pes planus, with overriding of the 2nd toe on the 3rd toe of the right foot was clinically noted on the Veteran's service entrance examination in October 1953.  

The Board finds that the Veteran is not entitled to the presumption of soundness on service entrance because his bilateral pes planus was clinically noted by an examiner on service entrance examination.  38 U.S.C.A. § 1111.  The presumption of soundness attaches when disorders such as this are not noted at the time of the entrance examination.  Id.  The service enlistment examiner indicated in the clinical evaluation section of the examination report that the Veteran had bilateral pes planus.  The Veteran's representative argued in February 2009 that VA must rebut the presumption of soundness, but this is not the case for the Veteran's pes planus, as the condition was noted on service entrance examination.  

Since preexisting bilateral pes planus was noted upon entry into service, the burden falls upon the Veteran to establish aggravation of the disorder.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Next, under 38 U.S.C.A. § 1153, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded to combat duty and other hardships of service.  38 C.F.R. § 3.306.  

No complaints, findings, treatment, or diagnoses are shown for pes planus in service, and on service discharge examination in April 1957, the Veteran was noted to have asymptomatic second degree bilateral pes planus.  

The Veteran was assessed with severe pes planus on VA evaluation in February 2007.

In September 2007, the Veteran's ex-wife indicated that during their marriage from December 1958 to July 1974, the Veteran suffered the usual difficulties associated with flat feet.  

On VA examination in July 2007, the Veteran had very flat feet bilaterally and X-rays showed hallux valgus with metatarsus primum varum and osteoarthritis of the first metatarsophalangeal joint and scattered interphalangeal joint osteoarthritis.  The diagnoses were bilateral pes planus with bilateral hallux valgus, bilateral metatarsum primum varum, and degenerative joint disease of the 1st metatarsophalangeal joint.  

In October 2008, the Veteran reported that although his pes planus preexisted service and was asymptomatic, he had problems with his feet, with pain and discomfort in service, and when he was discharged.  He knew that service exacerbated his condition.  

The Board remanded the case to the RO in April 2011 for a VA examination with an opinion as to whether there was an increase in the severity of the Veteran's preexisting pes planus during service.  

On VA examination in May 2011, the examiner reviewed the Veteran's claims folder and examined him and considered his history.  The examiner concluded that the Veteran had a congenital or developmental pes planus and that there was no condition superimposed on it during service.  He commented that there was no increase in severity of the preexisting pes planus during the Veteran's service.  He noted that on the Veteran's separation physical examination, his pes planus was listed as asymptomatic.  Based on a review of the medical records, which revealed no clinic visits for pes planus, and the separation physical, the Veteran's pes planus was not aggravated or worsened during his active service.  

In its totality, the evidence indicates that there was not an increase in the severity of the Veteran's bilateral pes planus during his service.  It was noted to be 3rd degree on service entrance examination, and 2nd degree and asymptomatic on service discharge examination, and there was no treatment in service.  While the Veteran indicated in October 2008 that his feet had been symptomatic on service discharge, this conflicts with the more reliable report found in the service discharge examination report, as he was examined at that time.  Accordingly, the Board finds the Veteran's October 2008 assertion to lack credibility.  Whether or not he had problems with his feet with pain and discomfort in service, as he claimed in October 2008, the preponderance of the evidence indicates that there was not a chronic increase in the severity of his pes planus during service, and such would be necessary for there to be a finding of service aggravation.  His feet not treated in service and were asymptomatic on service discharge examination and his ex-wife indicated only that he had the usual problems with flat feet after service.  Temporary flare-ups of flat feet in service, if flare-ups occurred in service, do not constitute an aggravation.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

While the Veteran indicated in October 2008 that he knew his pes planus was exacerbated by service, he has not submitted any corroborating evidence to support this, and the examiner in May 2011 indicated that it had not been, and the examiner reviewed the Veteran's claims folder including the service treatment records in making this conclusion.  The Veteran had indicated in October 2008 that he had had foot symptoms on service discharge, to support his exacerbation argument, and the Board has rejected that allegation, based on its conflict with the contemporaneous service discharge examination report.  In all, the evidence shows that there was no increase in the severity of the disease in service.  Under these circumstances, the Board concludes that the disease was not aggravated in service.  The Veteran's representative argued in October 2010 that medical records are not the only way to establish service connection, but that lay evidence can be used instead.  The Board agrees with that observation.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  However, service connection has not been established by any acceptable means in this case.  

The representative argued in October 2010 that based on the inaccuracy and incompleteness of the VA examination, service connection should be granted.  However, the remedy for an inadequate examination is another examination, not an automatic allowance of a claim.  Another VA examination was conducted in May 2011, and no complaints regarding the adequacy of that examination have been voiced.  Service connection can only be granted when the evidence is adequate and at least equally balanced on all of the necessary elements of a claim.  The preponderance of the evidence is against service connection for bilateral pes planus.

	Ratings for right knee 

The Veteran appeals the RO's denial of rating higher than 30 percent for right knee instability.  He also has appealed the denial of a compensable rating for right knee limitation of motion prior to May 25, 2011, and the denial of a rating greater than 10 percent for right knee limitation of motion from May 25, 2011.  The Board will consider whether higher evaluations are warranted for the knee disabilities at any stage during the course of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007).

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256 (2011).

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case, a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Removal of semilunar cartilage which is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation. Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262 (2011).

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has indicated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran has a 30 percent rating based on instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and, from May 25, 2011, a 10 percent rating based on limitation of motion.  

In order to afford the Veteran the broadest scope of review, and to ensure that the knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right knee instability warrants no more than a 30 percent rating during the entire claim period and that right knee limitation of motion warrants a 10 percent rating during the entire claim period, but does not warrant a rating in excess of 10 percent.  The Board also finds that no other right knee ratings should be assigned at any point during the time frame on appeal.  

On private evaluation in July 2006, the Veteran had a fairly moderate right knee effusion.  He had a 10 degree flexion contracture and could not achieve full extension, and his collateral and cruciate ligaments were stable.  

On VA examination in July 2006, the Veteran denied instability but had persistent and chronic swelling in the suprapatellar and lateral aspects and tenderness in the suprapatellar and lateral patellar borders.  Stability had improved with the use of a cane and he had a right knee brace.  On examination, right knee extension lacked 5 degrees and flexion was to 90 degrees and then to 80 degrees on repetitive use.  Gait was antalgic due to right knee pain and predominant weightbearing was on the left side.  There was no right knee ankylosis.  

On VA examination in July 2007, the Veteran complained of 7-8/10 pain and swelling.  His right knee extension was to -15 degrees and flexion was from 0 to 120 degrees.  He had pain throughout flexion and especially at the end of extension.  Stability was normal.  He had a positive McMurray's with an internally rotated foot.  Lachman's and drawer were negative.  The Veteran had no abnormal movement but guarded movement and had mild effusion.

On VA evaluation in September 2007, the Veteran had active range of motion from 10 to 120 degrees and there was laxity on the medial side with valgus and varus stress test.  The collateral ligaments were intact.  In September 2008, he walked slowly with a cane.  Active range of motion was from 0 to 90 degrees and he could flex passively to 120 degrees.  There was 1+ effusion and bilateral joint line tenderness and there was laxity on the medial side with valgus and varus stress test and the collateral ligaments were intact.  He had a negative draw sign.

On VA evaluation in July 2008, the Veteran had no swelling in his right knee. 

On VA evaluation in September 2008, the Veteran's right knee had 1+ effusion and range of motion from 10 to 90 degrees actively and to 120 degrees passively.  He had joint line tenderness and a tender McMurray's.  He had laxity on the medial side with valgus and varus stress.  Collateral ligaments were intact and drawer sign was negative.  

On private evaluation in February 2009, peripherally, strength was 5 throughout.  

On VA evaluation in March 2009, the Veteran's right knee had no edema or effusion and range of motion was from 0 to 120 degrees.

On VA examination in May 2011, the Veteran denied right knee instability, locking, flare-ups, and incoordination, but he reported weakness.  His right knee had crepitus.  There was mild anterior/posterior instability.  He had no patellar or meniscus abnormality.  His right knee flexed to 120 degrees and extended to 0, and the Veteran's range of motion was to the point of pain.  There was no objective evidence of pain with active motion and no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  There was no change in range of motion due to fatigue, weakness, or incoordination, and no recurrent subluxation or lateral instability of the knee.  The diagnosis was right knee degenerative joint disease.  

Based on the above, the Board concludes that more than a 30 percent rating cannot be assigned under Diagnostic Code 5257, as that Code's highest rating is 30 percent.

Diagnostic Code 5256 is not for application, as ankylosis is not shown.  Diagnostic Codes 5258 is not for application, as dislocated semilunar cartilage is not shown.  There had been an MRI in June 2006, shortly before the rating period, indicating an impression of a medial meniscus tear, but without displacement.  Diagnostic Code 5259 is not for application, as removed semilunar cartilage is not shown.  

Diagnostic Code 5262 is not for application, as the Veteran does not have nonunion or malunion of his tibia and fibula.  Diagnostic Code 5263 is not for application, as genu recurvatum is not shown.  

That leaves Diagnostic Codes 5260 and 5261.  The Board also concludes that more than a 10 percent rating cannot be assigned for the Veteran's limitation of motion, under those Diagnostic Codes.  The worst extension the Veteran has had, including due to pain, has been to 10 degrees, which can warrant no more than a 10 percent rating under Diagnostic Code 5261.  The worst flexion the Veteran has had, including due to pain, has been to 80 degrees, which does not nearly approximate a compensable rating under Diagnostic Code 5260.  Such would require flexion limited to 45 degrees, which is much less than the 80 degrees shown.  

Altogether, the impairment associated with the Veteran's service-connected right knee disability warrants no more than a 10 percent rating for arthritis with painful motion, under Diagnostic Code 5003, and a 30 percent rating for instability.  Accordingly, ratings higher than these are denied.  As noted in the Introduction, the RO awarded a separate 10 percent rating for painful right knee motion effective from the May 25, 2011, the date of a VA examination.  However, the Board finds based on a review of the evidence that there has probably been compensable painful right knee motion during the entirety of the rating period.  Accordingly, the Board finds that a uniform rating is warranted.  Consequently, the Board finds that a 10 percent rating for painful right knee motion should also be assigned prior to May 25, 2011.  The Veteran's representative asserted in October 2010 that additional medical records submitted reflect increased pain and decreased range of motion and negative effect on the ability to perform usual necessary daily activities.  These facts have been considered.  However, under the criteria in effect, higher ratings than those indicated cannot be assigned based on the evidence submitted.  

It appears that the RO may have been attempting to compensate the Veteran for all right knee disability present, under one Diagnostic Code, when it assigned the Veteran a 30 percent rating under Diagnostic Code 5257 in February 2007, viewing the Veteran as having severe right knee disability altogether, despite the fact that there is no subluxation and very little instability was shown then or since.  A separate rating can be given for limitation of motion, however, and that is what has been done with the assignment of a 10 percent rating for right knee painful motion.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The representative in October 2010 indicated that since the 30 percent rating under Diagnostic Code 5257 is the maximum allowed under that code, extraschedular consideration should be accorded.  In this case, however, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted. 

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Veteran has been retired since 2004, there is no indication that he is actively pursuing gainful employment, and there is no assertion that he is precluded from doing so because of his service-connected right knee disability.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised as part of the Veteran's appeal for higher disability ratings for his service-connected right knee disability.  Accordingly, no further action is required.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral pes planus is denied.

A rating in excess of 30 percent for right knee instability is denied.

A 10 percent rating for painful right knee motion prior to May 25, 2011, is granted, subject to the governing regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for painful right knee motion either prior to or from May 25, 2011, is denied.


REMAND

The Board remanded the case to the RO in April 2011 to have it obtain VA medical opinions on the matters of whether the Veteran's service-connected right knee disability had caused or aggravated low back, bilateral ankle, and bilateral hip disabilities.  At the time, the issue of entitlement to service connection for left knee disability was on appeal, and since that time, service connection has been granted for left knee disability, in June 2012.  The Board's remand directed that if an opinion offered by the examination the Board ordered opened an avenue for consideration of an additional secondary service connection theory, then the RO should request any additional medical opinions which would be necessary.  The May 2011 VA medical opinion led to the grant of service connection for left knee disability, opening an avenue for service connection for low back, bilateral ankle, and bilateral hip disability through service connection secondary to it.  Accordingly, corresponding secondary service connection opinions and adjudications should have occurred on remand, to comply with the Board's orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability is to be granted to the extent that a service-connected disability causes or aggravates another disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  

Since the examination ordered was not sufficiently completed and the matters of service connection for low back, bilateral ankle, and bilateral hip disability as secondary to the service-connected left knee disability have not been adjudicated, remand for such a VA examination and adjudication is needed.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination on the matter of whether his service-connected left knee disability has caused or aggravated low back, bilateral ankle, and bilateral hip disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and any necessary examination of the Veteran, the examiner should offer opinions as to whether the Veteran's low back, bilateral ankle, or bilateral hip disabilities are proximately due to or have been aggravated by the Veteran's service-connected left knee disability.  Rationales should be furnished.  

2.  After receiving the examination report, the RO should review the opinions to ensure that they are responsive to the posed questions and include rationales.   Thereafter, the RO should review the expanded record and adjudicate the matters of service connection for low back, bilateral ankle, and bilateral hip disabilities as secondary to the Veteran's service-connected left knee disability.  As to any claim that remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


